Name: COMMISSION REGULATION (EC) No 264/96 of 12 February 1996 determining the extent to which applications lodged in January 1996 for import certificates for certain cheeses covered by the arrangements provided for in the Europe Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  European construction;  tariff policy
 Date Published: nan

 No L 34/30 EN Official Journal of the European Communities 13 . 2. 96 COMMISSION REGULATION (EC) No 264196 of 12 February 1996 determining the extent to which applications lodged in January 1996 for import certificates for certain cheeses covered by the arrangements provided for in the Europe Agreements concluded by the Community with Bulgaria and Romania can be accepted HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community on the one part, and Bulgaria and Romania on the other part ('), as last amended by Regula ­ tion (EC) No l94/96 (2), and in particular Article 4 (4) thereof, Whereas the applications made for licences for products mentioned in Regulation (EC) No 1588/94 are for quanti ­ ses lower than those available ; whereas these applications :an therefore be met in full, Article 1 Applications for import licences for the period 1 January to 31 March 1996 submitted pursuant to Regulation (EC) No 1588/94 shall be met in full, for products mentioned in Regulation (EC) No 1588/94. Article 2 This Regulation shall enter into force on 13 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7. 1994, p. 8 . 2 OJ No L 26, 2. 2. 1996, p . 11 .